Citation Nr: 0103930	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-11 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for peripheral neuropathy of both feet, secondary 
to service-connected varicose veins.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1947 
to June 1952.  He has been represented throughout his appeal 
by the Veterans of Foreign Wars of the United States.  


This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of February 1999, by the Huntington, West Virginia Regional 
Office (RO), which denied the veteran's attempt to reopen his 
claim for service connection for peripheral neuropathy, 
secondary to service-connected varicose veins. 

On February 1, 2000, the veteran appeared in Huntington, West 
Virginia, for a videoconference hearing before the 
undersigned Acting Member of the Board sitting in Washington, 
D.C.  The veteran accepted this hearing in lieu of a personal 
hearing.  A transcript of the videoconference hearing is of 
record.  


FINDINGS OF FACT


1.  In December 1997, the RO denied service connection for 
peripheral neuropathy of both feet, secondary to service-
connected varicose veins; the veteran did not perfect his 
appeal of that decision within one year of the notice 
thereof.  

2.  In February 1999, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
peripheral neuropathy of both feet.  

3.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the December 
1997 RO decision.  


CONCLUSION OF LAW

Evidence submitted since the December 1997 rating decision, 
wherein the RO denied entitlement to service connection for 
peripheral neuropathy on a secondary basis, is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The issue of entitlement to service connection for peripheral 
neuropathy of both feet, secondary to service-connected 
varicose veins, was denied by the RO in the rating decision 
of December 1997.
 
Most recently, in February 1999, the RO determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of service connection for peripheral neuropathy of 
both feet.

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b) (West 
1991 & Supp. 2000).  If a Notice of Disagreement is filed 
within the one-year period, the RO shall issue a Statement of 
the Case.  38 U.S.C.A. § 7105(d).  The veteran is provided a 
period of 60 days (or the remainder of the one-year period 
from the date of mailing of the notice of the determination 
being appealed) to file the formal appeal.  38 U.S.C.A. § 
7105(d); 38 C.F.R. § 20.302(b) (2000).  In the absence of a 
perfected appeal, the RO's decision becomes final, and the 
claim will not thereafter be reopened or allowed, except as 
otherwise provided.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2000).  As the veteran did not file a Notice of Disagreement 
within one year of the December 1997 rating decision, the 
decision became final.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" of 
the issue at hand.  However, there is no longer a requirement 
that, in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
must create a reasonable possibility that the outcome of the 
case on the merits would be changed.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

As noted above, the RO denied the veteran's claim for service 
connection for peripheral neuropathy of both feet, secondary 
to service-connected varicose veins, in a rating action dated 
in December 1997.  This decision was based on a finding that 
while the records showed diagnoses of peripheral neuropathy, 
the evidence failed to establish a relationship between that 
condition and the veteran's service-connected varicose veins.  

The evidence received since the December 1997 decision 
essentially consists of: a VA progress note dated in March 
1998; a private medical statement from A. R. Piracha, M.D., 
F.A.C.C., dated in January 1999; private treatment report 
dated in June 1999; a private medical statement from William 
H. Epstein, M.D., F.A.C.S., dated in June 1999; VA progress 
notes dated from January 1997 to April 1997; VA treatment 
reports dated in December 1999; and veteran's testimony at a 
videoconference hearing in Huntington, West Virginia, before 
the undersigned Acting Member of the Board in February 2000.  

The Board finds that the currently submitted medical records 
are "new," since they were not available for review in 
December 1997.  The newly received medical records are also 
"material," since they bear directly on matters which were 
the bases for the prior denial of service connection.  That 
is, we find that the evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Significantly, the medical evidence of record clearly 
showed that the veteran was diagnosed as suffering from 
peripheral neuropathy during clinical visits in July and 
October 1997.  Moreover, in his private medical statement 
dated in June 1999, Dr. William H. Epstein reported that the 
veteran suffered from intermittent swelling and discomfort of 
his lower extremities, bilaterally.  In addition, Dr. Epstein 
opined that the current disability involving the veteran's 
legs was related to his bilateral varicose veins.  

In light of the foregoing, the Board finds that some of the 
recently submitted evidence warrants a reopening of the 
veteran's claim, in that such evidence was not previously 
submitted to the agency decisionmakers, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  The Board finds 
that such evidence contributes to a complete evidentiary 
record for the evaluation of the veteran's claim.  
Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for peripheral neuropathy of both feet on a secondary basis 
is reopened.  


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for peripheral 
neuropathy of both feet, secondary to service-connected 
varicose veins, the appeal is allowed to this extent subject 
to further action as discussed below.


REMAND

In view of the above determination that the veteran's claim 
of service connection for peripheral neuropathy of both feet 
back disorder is reopened, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, given the evidence suggesting that the veteran 
might have current peripheral neuropathy of both feet that is 
either due to or aggravated by a service-connected 
disability, Board finds that he should be afforded a VA 
examination to include an opinion as to the likely etiology 
of the claimed back disability.  

In addition, any other pertinent medical records should be 
obtained for review by the examiner in connection with the 
examination.  

The Board notes that at his hearing in February 2000, the 
veteran indicated that he experienced tingling and numbness 
in his legs and feet; he also noted that the condition had 
worsened to the extent that he experienced cutting off of the 
circulation from his feet.  The veteran also indicated that 
he had constant pain in his feet, and was required to wear 
support hose in order to alleviate the symptoms.  The veteran 
noted that he was evaluated by Dr. Epstein in June 1999.  The 
veteran reported that he had regular doctor's visits for his 
condition with his primary care physician, one Dr. Tomalley 
at the Beckley VA medical center where he was seen on January 
18, 2000.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, the RO must obtain the veteran's VA 
records.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA or non-VA, inpatient or outpatient, 
who have treated him and/or may possess 
additional records pertinent to his claim 
of entitlement to service connection for 
peripheral neuropathy secondary to 
varicose veins.  After securing any 
necessary authorization or medical 
releases from the veteran, the RO should 
attempt to obtain legible copies of the 
veteran's complete treatment records from 
all sources identified from all sources 
whose records have not previously been 
obtained.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment records, to 
include treatment records from the 
Beckley VAMC.  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  The veteran should be 
afforded a VA neurological examination to 
determine the nature and etiology of any 
peripheral neuropathy.  The claims folder 
and a copy of this Remand should be made 
available to the examiner prior to the 
examination.  Any necessary diagnostic 
testing should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
include a detailed account of the 
veteran's subjective complaints, as well 
as a complete listing of all objective 
manifestations of the veteran's 
peripheral neuropathy.  Based on his/her 
review of the case, the examiner should 
provide an opinion, with adequate 
rationale, as to the likelihood that the 
veteran has peripheral neuropathy of both 
feet that was either caused or aggravated 
by the service-connected varicose veins 
or due to other disease or injury that 
was incurred in or aggravated by service.  
A complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  Following completion of the 
development requested hereinabove, RO 
should adjudicate the issue of 
entitlement to service connection for 
peripheral neuropathy secondary to 
varicose veins on a de novo basis.  In 
the event that the veteran's peripheral 
neuropathy is deemed to be aggravated by 
any of his service-connected varicose 
veins, the RO should specifically 
consider the directives set forth in 
Allen, supra.  The RO must ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

 



